Citation Nr: 1539250	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for high blood pressure, to include as secondary to exposure to herbicide agents.
 
2. Entitlement to service connection for a skin disability, to include tinea versicolor, to include as secondary to exposure to herbicide agents.
 

REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to February 1971.  He served in the Republic of Vietnam from July 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board and remanded in August 2014.  

The issue of service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The credible and competent evidence of record does not make it at least equally likely that the Veteran's hypertension started directly during service or is a result of his presumed Agent Orange exposure in Vietnam.   


CONCLUSION OF LAW

The criteria to establish service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2015). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent notice letters on numerous occasions providing the necessary information, including in October 2004 and May 2009.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

VA also is to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the claims being decided herein because his service treatment records have been obtained and appear to be complete.  Records from the Social Security Administration were also obtained.  There is no indication of additional records that might aid the claim.  Furthermore, a VA examination has been conducted, and it is adequate when taken together with a prepared addendum, to inform the Board's judgment on those complex medical matters raised in this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014). 



C.  Stegall Compliance

The Board also finds that there was substantial compliance with the August 2014 Board remand directives.  Specifically, the Veteran was sent a letter upon remand in September 2014 asking him to identify any further treatment providers.  Next, as directed, the Veteran underwent a VA examination in October 2014 to evaluate the medical questions posed by the Board.  Upon review by the RO, this examination was returned, and an addendum was prepared in March 2015.  This VA examination, as indicated, is adequate to evaluate the disability.  Finally, the matter was readjudicated in a May 2015 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran maintains that his hypertension either started directly during service or is a result of Agent Orange exposure.  

There is no material dispute that the Veteran is currently diagnosed with hypertension.  There is also no material dispute that he served in Vietnam and is therefore presumed to have been exposed to Agent Orange.  Accordingly, the only issue materially in dispute is the nexus question -- whether the Veteran's hypertension started during service or is due to Agent Orange exposure.

With regard to the direct question, the evidence makes a direct onset very unlikely.  First, the service treatment records (STRs), including at service separation do not indicate a diagnosis of high blood pressure.  In fact, when he was first treated for this condition after service in June 1979, it was specifically noted that he had no history of hypertension.  Finally, a VA examiner reviewed his case in October 2014, and concluded that the blood pressure readings at separation were "definitely" not hypertension.  In light of this evidence, a direct onset during service is made unlikely.

With regard to whether the Veteran's hypertension may be related to his presumed Agent Orange exposure, the evidence again makes a nexus unlikely.  

The National Academy of Sciences (NAS) report titled Veterans and Agent Orange: Update 2012 identified hypertension as having "Limited or Suggestive Evidence of an Association" with Agent Orange exposure.  See 79 Fed. Reg. 20308 (April 11, 2014).  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at  20309.   

Categorized as such by NAS, VA could not establish a presumption of service connection for hypertension because "the Secretary has determined that the available evidence does not at this time establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection."  Id. 20310-11.   

Here, the question is not whether hypertension is a presumptive disease.  It is not.  See 38 C.F.R. § 3.309(e), Note 2.  Otherwise, the Secretary's decision to exclude it from the presumptive list is determinative.  Notably, the criteria for establishing a presumption of service connection are that "the credible evidence for the association is equal to or outweighs the credible evidence against the association."  See id. at 20308.  Stated differently, by saying that a presumption of service connection could not be established, VA was determining that the medical and scientific evidence is not at least in equipoise in establishing such a causal relationship.  

Consequently, while a positive relationship between Agent Orange exposure and hypertension is a remote possibility, such a relationship is too speculative at present to be indicated in the instant appeal.  See 38 C.F.R. § 3.102 (a reasonable doubt is one "within the range of probability as distinguished from pure speculation or remote possibility."). 

The Veteran has offered his own opinion linking his hypertension directly to service or to Agent Orange exposure.  The Board must find that his testimony has no evidentiary value tending to increase the likelihood of a nexus.  First, this Veteran has not demonstrated any knowledge, education, training, or experience that would allow him to self-diagnosis hypertension during service or establish a relationship to Agent Orange.  Indeed, a diagnosis of hypertension requires specific medical testing, which is not within the capacity of lay person to conduct.  See, e.g., 38 C.F.R. § 4.104, diagnostic code 7101.  Moreover, with regard to Agent Orange exposure, the NAS study appears to be the highest level of expert medical review available on this subject.  Because such a high level of medical review is needed, it cannot be concluded that the Agent Orange nexus question is within the competency of a lay person to address.  As such, the Veteran's lay statements are not competent evidence which might increase the likelihood of a nexus in this case.  

Because hypertension did not arise during service and is not linked to Agent Orange exposure, the evidentiary record is not in equipoise on the nexus element, which is the material element in dispute in the claim.  In reaching this determination, the Board has resolved all reasonable doubt in the Veteran's favor where possible.  Because the evidence remains unfavorable, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)). 


ORDER

Service connection for hypertension is denied. 





REMAND

The claim of service connection for a skin condition matter must be remanded because there was not substantial compliance with the Board's prior remand directives.  

Specifically, the Board asked for a VA examination to address several specific medical questions.  For instance, the Board asked the VA examiner to "consider the Veteran's statements of ongoing skin conditions in and since service as well as those statements submitted by his friends and family."

Upon remand, a VA examination was conducted in October 2014, with an addendum prepared in March 2015.  The examiner appears to have misunderstood the Board's questions because the examiner repeatedly stated that there was no contemporaneous evidence of the skin rash during service.  The VA examiner did not account for the statements from the Veteran and other first-hand witnesses indicating the presence of skin symptoms during service.  The Board explicitly directed the VA examiner to account for this lay evidence.  Moreover, the VA examiner appears to have missed several entries in the STRs, which show treatment for skin complaints, including at a Dermatology clinic.  Accordingly, the Board cannot find that the VA examiner had an adequate factual foundation for the opinion, which calls into question the overall adequacy of the opinion.  Because the Board's remand required an adequate medical opinion, it cannot be found that there was substantial compliance with its remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the matter to be reviewed by a VA examiner other than the examiner who last saw the Veteran in October 2014.  The need for a physical examination should be determined by the examiner.  

The examiner is asked to review the entire record, including the results of the last examination.  Based on this review, the examiner is asked to address each of the following questions:

(a)  Please provide a diagnosis for any and all skin conditions found present.  If the Veteran previously had a skin condition that is no longer extant, when did that condition resolve?

(b)  Is it at least as likely as not (i.e., at least equally probable) that any current or past skin condition had its onset directly during the Veteran's service?  The examiner is particularly asked to answer whether he continues to have the skin condition that is documented in his service treatment records or, if different, the skin condition described by him and several contemporaneous first-hand witnesses?  

(c)  Is it at least as likely as not (i.e., at least equally probable) that any current or past skin condition is related to environmental exposures during service in Vietnam, such as Agent Orange?  

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and/or outside information (such as medical articles or literature) support your findings, and (2) explain how that evidence justifies your findings.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all action set forth in paragraph 1, undertake any further action needed as a consequence of the development completed in paragraph 1, to include obtaining any clarification needed from the VA examiner.   

Then, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


